                                                                 Case 2:21-mc-00022-SPL Document 19 Filed 06/30/21 Page 1 of 3



                                                           1   Gregory J. Marshall (#019886)
                                                               Patrick A. Tighe (#033885)
                                                           2   SNELL & WILMER L.L.P.
                                                               One Arizona Center
                                                           3   400 E. Van Buren, Suite 1900
                                                               Phoenix, Arizona 85004-2202
                                                           4   Telephone: 602.382.6000
                                                               gmarshall@swlaw.com
                                                           5   ptighe@swlaw.com
                                                           6   Jordan W. Siev (Admitted Pro Hac Vice)
                                                               REED SMITH LLP
                                                           7   599 Lexington Avenue, 22nd Floor
                                                               New York, NY 10022
                                                           8   Tel: (212) 521-5400
                                                               jsiev@reedsmith.com
                                                           9
                                                               Attorneys for Petitioner Daniel Snyder
                                                          10
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                          11
                                                                                          FOR THE DISTRICT OF ARIZONA
SNELL & WILMER

                          PHOENIX, ARIZONA 85004-2202
                           400 E. VAN BUREN, SUITE 1900




                                                          12
                               ONE ARIZONA CENTER
                 LAW OFFICES




                                                          13                                                       Case No. 2:21-mc-00022-SPL
            L.L.P.




                                                          14                                                       SUPPLEMENT TO AMENDED
                                                                In re Application of Daniel Snyder                 DECLARATION OF JORDAN W.
                                                          15    for an Order Directing Discovery from              SIEV, ESQ. IN OPPOSITION TO
                                                                Bruce Allen Pursuant to 28 U.S.C. § 1782           RESPONDENT BRUCE ALLEN’S
                                                          16                                                       MOTION TO VACATE AND/OR TO
                                                                                                                   QUASH PETITIONER’S
                                                          17                                                       SUBPOENAS
                                                          18

                                                          19          Petitioner Daniel Snyder respectfully submits this Supplement to the Amended
                                                          20   Declaration of Jordan W. Siev, Esq. in Opposition to Respondent Bruce Allen’s Motion to
                                                          21   Vacate and/or to Quash Petitioner’s Subpoenas (the “Declaration”). See ECF No. 15.
                                                          22   Amended exhibits to the Declaration are filed herewith, reflecting less-redacted versions of
                                                          23   certain of the exhibits filed together with the Declaration.
                                                          24

                                                          25

                                                          26
                                                          27

                                                          28
                                                               Case 2:21-mc-00022-SPL Document 19 Filed 06/30/21 Page 2 of 3



                                                           1     DATED: 30TH day of June, 2021.               SNELL & WILMER L.L.P.
                                                           2
                                                                                                        By:   /s/ Jordan W. Siev
                                                           3                                                  Gregory J. Marshall
                                                                                                              Patrick A. Tighe
                                                           4                                                  One Arizona Center
                                                                                                              400 E. Van Buren, Suite 1900
                                                           5                                                  Phoenix, Arizona 85004-2202
                                                                                                              gmarshall@swlaw.com
                                                           6                                                  ptighe@swlaw.com
                                                           7                                                  Jordan W. Siev (Pro Hac Vice)
                                                                                                              Reed Smith LLP
                                                           8                                                  599 Lexington Avenue, 22nd Floor
                                                                                                              New York, NY 10022
                                                           9                                                  jsiev@reedsmith.com
                                                          10                                                  Attorneys for Petitioner Daniel
                                                                                                              Snyder
                                                          11
SNELL & WILMER

                          PHOENIX, ARIZONA 85004-2202
                           400 E. VAN BUREN, SUITE 1900




                                                          12
                               ONE ARIZONA CENTER
                 LAW OFFICES




                                                          13
            L.L.P.




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28

                                                                                                  -2-
                                                                 Case 2:21-mc-00022-SPL Document 19 Filed 06/30/21 Page 3 of 3



                                                           1                               CERTIFICATE OF SERVICE
                                                           2         I hereby certify that I electronically transmitted the attached document on June 30,

                                                           3   2021 to the Clerk's Office using the CM/ECF System for filing, and for transmittal of a

                                                           4   Notice of Electronic Filing to all CM/ECF Registrants.

                                                           5

                                                           6   By: s/ Jose Castillo

                                                           7

                                                           8

                                                           9

                                                          10

                                                          11
SNELL & WILMER

                          PHOENIX, ARIZONA 85004-2202
                           400 E. VAN BUREN, SUITE 1900




                                                          12
                               ONE ARIZONA CENTER
                 LAW OFFICES




                                                          13
            L.L.P.




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28

                                                                                                         -3-
